Citation Nr: 0016414	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from February 1943 to 
January 1946, and from June 1960 to July 1977, died in May 
1996.  The appellant has been recognized as his surviving 
spouse.

This appeal stems, in part, from a July 1996 rating decision 
of the RO that denied entitlement to service connection for 
the cause of the veteran's death.  In an April 1997 rating 
decision the RO denied entitlement to educational benefits 
pursuant to Chapter 35, Title 38, United States Code.  
Subsequent statements from the appellant functioned to 
perfect her appeal on this issue as well.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.203 (1999).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 13, 1999 at 
which time she testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  At the time of his death in May 1996, the veteran was 
service-connected for degenerative arthritis of the lumbar 
spine, rated as 10 percent disabling; a hiatal hernia, rated 
as 10 percent disabling; and the following noncompensable 
disabilities: residuals of a healed fracture of the left 
tibia, residuals of hammertoe surgery of the left third toe, 
(bilateral) high frequency hearing loss, residuals of an 
excision of a left vocal cord nodule, residuals of malaria, 
bilateral varicose veins, a postoperative right inguinal 
hernia, benign prostatic hypertrophy, and left facial 
paralysis.  The veteran's combined rating was 20 percent.

2.  The veteran was never rated as 100-percent disabled; the 
appellant has not claimed clear and unmistakable error in any 
final rating decision.

3.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including as a result of Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).

2.  The appellant is ineligible for dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 1318; 38 C.F.R. §§ 3.22; 20.1106 (1999).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510; 
38 C.F.R. § 3.807, 21.3021 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, the Board finds that the appellant's claim of service 
connection for the cause of the veteran's death is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, as the ensuing discussion will disclose, 
the appellant is ineligible for benefits under 38 U.S.C.A. 
§ 1318, or under Chapter 35 of Title 38 of the United States 
Code.

I.  Background

The service medical records reveal that the veteran was found 
to be neurologically normal at his first separation 
examination in January 1946.

In March 1971, on complaints of paralysis of the left side of 
his face, the veteran was diagnosed with Bell's palsy.  From 
March to April 1971 the veteran was hospitalized for the 
condition, with a diagnosis of left facial paralysis.  He 
eventually had a marked improvement and was released; the 
etiology of the disability was unknown.  An August 1971 
examination report indicates that the condition had healed 
without sequelae.  A September 1972 examination report 
similarly reflects that the condition had resolved.  A 
September 1972 clinical entry notes that the veteran had 
reportedly had progressively worsening difficulty in 
swallowing over the previous year.  A vocal cord polyp was 
diagnosed the following month.  In July 1973 the veteran was 
hospitalized with hoarseness and difficulty swallowing.  A 
laryngoscopy and biopsy were performed; a laryngeal polyp was 
diagnosed.

A copy of the veteran's last DD 214 reflects that the veteran 
had received a Vietnam Service Medal.

A November 1977 VA examination report reveals that the 
veteran was neurologically normal.  The 1973 history of a 
singer's nodule having been removed from the vocal cord was 
noted, but otherwise the throat was essentially normal.

A December 1977 rating decision awarded service connection 
for several disabilities, including left facial paralysis, by 
history, and residuals of surgery for excision of a left 
vocal cord nodule.  These two disabilities were rated as 
being noncompensable.

An October 1979 VA examination report notes the history of 
the inservice Bell's palsy.  On the current examination, the 
veteran reportedly complained that he would occasionally 
notice detritus in the left eye at night, which may have 
indicated, the examiner opined, slight nocturnal weakness of 
the orbicularis on the left.  A special VA neuropsychiatric 
examination report from the same day likewise notes the 
history of Bell's palsy, but further reflects that 
neurological examination was entirely within normal limits.  
There was no residual, that second examiner opined, of the 
left-sided seventh nerve palsy.  The diagnosis was only of a 
history of left seventh nerve palsy.

A January 1980 rating decision, the last rendered prior to 
the veteran's death, reveals that he was service-connected 
for degenerative arthritis of the lumbar spine, rated as 10 
percent disabling; a hiatal hernia, rated as 10 percent 
disabling; and the following noncompensable disabilities: 
residuals of a healed fracture of the left tibia, residuals 
of hammertoe surgery of the left third toe, (bilateral) high 
frequency hearing loss, residuals of an excision of a left 
vocal cord nodule, residuals of malaria, bilateral varicose 
veins, a postoperative right inguinal hernia, benign 
prostatic hypertrophy, and left facial paralysis.

Records from approximately October 1989 to May 1993, from the 
veteran's private physician, John H. Paul, M.D., containing 
records from other private physicians as well, have been 
obtained.  On a March 1990 referral, the veteran was said to 
have Parkinson's syndrome and/or mild diffuse demyelinating 
peripheral neuropathy.

Private medical records from the veteran's private physician, 
Glenn E. Fussell, M.D., and other treatment providers, from 
about July 1990 to May 1996 concern various disabilities 
treated over those years.  

A May 1992 private consultation report from Jerrold L. 
Vitek., M.D., reveals that the veteran most likely had 
multiple-systems atrophy, and this may have included the 
possibility of progressive supranuclear palsy.  In a December 
1992 evaluation report, Dr. Vitek provided a clear diagnosis 
of progressive supranuclear palsy.

Records from Martin Army Community Hospital, from about April 
1995 to May 1996 show that the veteran was seen for various 
problems, including progressive supranuclear palsy.

Additional private clinical records include an October 1995 
entry, which shows that the veteran had some restrictive 
airway disease due to supranuclear palsy.

The veteran died in May 1996.  The certificate of death 
indicates that the immediate cause of death was respiratory 
failure.  This was due to, or as a consequence of, 
supranuclear palsy.  The certificate notes that the onset of 
supranuclear palsy had been approximately nine years earlier.

At a September 1999 hearing before the undersigned Member of 
the Board, it was asserted that the veteran had lung 
infections prior to his death, and that his respiratory 
problems had resulted from Agent Orange exposure.

II.  Law and analysis

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, discussed infra.  38 U.S.C.A. 
§ 1310.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case applies to 
cause-of-death claims filed prior to March 1992, and the 
Wingo case applies to situations where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Marso v. West, 13 Vet. App. 260 (1999).

Under 38 C.F.R. § 20.1106, effective March 1992, except with 
respect to benefits under the provisions of 38 U.S.C. A. 
§ 1318 and certain other specified cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see 38 U.S.C.A. § 1137.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  Special presumptive 
provisions provide that if an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year of separation from service, such disability will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have one of certain specified disabilities to a 
compensable degree shall be presumed to have been exposed 
during that time to an herbicide agent, and such disability 
is presumed to have been incurred in service--unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.  The list of presumptive 
disabilities includes certain specified cancers.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Effective November 7, 1996, the presumptive disabilities 
covered by 38 C.F.R. § 3.309(e) were expanded to include 
prostate cancer and acute and subacute peripheral neuropathy.  
61 Fed. Reg. 57586-89 (1996).  In adopting these new 
provisions, the Secretary of the VA determined that a 
positive association does not exist between herbicide 
exposure and the subsequent development of chronic peripheral 
neuropathy.  61 Fed. Reg. 57587.  See 61 Fed. Reg. 41446-47.  
(Emphasis added).  Additionally, a note was added to the 
regulation that states, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(3), note 2; 61 Fed. Reg. 57589.

These presumptions, however, do not prevent a showing of 
direct service incurrence of any disability.  38 C.F.R. 
§ 3.303(d).  Compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994) (a radiogenic disease not listed in the presumptive 
service connection provisions precludes service connection on 
a presumptive basis, but does not preclude service connection 
on a direct basis).  Thus, with credible medical evidence, a 
claimant might establish service connection for a disability 
as having been caused by Agent Orange exposure, or even as 
having been incurred in service without evidence of Agent 
Orange exposure.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

With respect to adjudicating the claim under 38 U.S.C.A. 
§ 1310, in this case, the veteran was service-connected at 0-
percent, for the left-sided facial paralysis, or Bell's 
palsy.  There is no competent evidence of record, however, 
that shows that this diagnosis was supranuclear palsy, or 
that links the inservice facial condition medically to the 
progressive supranuclear palsy that caused the veteran's 
death.  Further, no such supranuclear palsy was shown to a 
compensable degree within a year of service either.  
Similarly, there is no medical evidence to support the 
appellant's contention that the noncompensable vocal cord 
polyp was in any way related to the veteran's death over 
twenty years later.

Since none of the specified cancers listed in 38 C.F.R. 
§ 3.309(e), or peripheral neuropathy, are implicated in the 
cause of the veteran's death, he is not presumed to have been 
exposed to Agent Orange while in service.  Despite her 
contentions, the appellant cannot avail herself of that 
presumption without one of those specified conditions having 
been shown as contributing to his death.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  The appellant's assertion, 
that the veteran had respiratory problems related to his 
progressive supranuclear palsy, is irrelevant since neither a 
respiratory disability nor that neurological disability have 
been medically linked to service.  At the hearing, the 
appellant acknowledged that no physician has supported her 
assertion of service connection for supranuclear palsy, and 
the Board notes that the appellant is a layperson, not a 
medical expert.  Generally, laypersons are not qualified to 
provide a probative diagnosis as to the cause of someone's 
death.  Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Without evidence of a medical nexus between progressive 
supranuclear palsy and service, the claim for service 
connection for the cause of the veteran's death is not well 
grounded.  Caluza.

The claim must still be evaluated under 38 U.S.C.A. § 1318.  
The December 1977 and January 1980 rating decisions which 
adjudicated the level of these disabilities at well under 100 
percent, were final, and thus the appellant is bound thereby 
for purposes of this statute.  38 C.F.R. § 20.1106; see 
38 U.S.C.A. § 7105.  The appellant has made no claim of clear 
and unmistakable error in the prior rating decisions.  The 
veteran died in May 1996, and since the claim of service 
connection for the cause of death was, of course, filed 
thereafter, the Carpenter case does not apply.  Therefore, 
the appellant cannot prevail under 38 U.S.C.A. § 1318.  The 
Board notes that the RO did indicate in the rating decision 
on appeal that the veteran was not rated as totally and 
permanently disabled at the time of death.  Moreover, even if 
RO did not clearly consider 38 U.S.C.A. § 1318, this is 
harmless error pursuant to Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997).  Application of that statute could not have 
possibly rendered a favorable result on the facts of this 
case--the appellant is ineligible for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  See Marso 
at 263.  Therefore, a remand is unnecessary since there is no 
prejudice to the appellant's claim to the extent the Board 
has decided the § 1318 portion in the first instance.  See 
VAOPGCPREC 16-92.

For the foregoing reasons, the claim of service connection 
for the cause of the veteran's death and for dependency and 
indemnity compensation must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1116, 1310, 1318, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 20.1106; Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The appellant's representative has requested that the Board 
obtain an independent medical opinion to provide evidence of 
a nexus between the service-connected left facial paralysis 
and the supranucleic palsy and respiratory failure that 
caused the veteran's death.  In the absence of competent 
evidence indicating such a relationship, the claim is not 
well-grounded and development is not warranted.  Because the  
appellant has not submitted any competent evidence that shows 
that disability that was incurred or aggravated in service 
caused or contributed to cause the veteran's death, the claim 
is not well-grounded and no duty to assist exists. 

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Since the appellant is not an eligible person, as 
discussed supra, there is no legal merit to a claim for such 
benefits.  The claim must, therefore, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include eligibility for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


